Case 17-10828-JTD   Doc 1048-2   Filed 10/26/18   Page 1 of 2




                        Exhibit A
    Customary and Comparable Compensation Disclosures
                Case 17-10828-JTD            Doc 1048-2        Filed 10/26/18       Page 2 of 2




        Morris Nichols’s hourly rates for bankruptcy services are comparable to the hourly rates
charged in complex chapter 11 cases by comparably skilled bankruptcy attorneys. In addition,
Morris Nichols’s hourly rates for bankruptcy services are comparable to the rates charged by
Morris Nichols, and by comparably skilled practitioners in other firms, for complex corporate
and litigation matters, whether in court or otherwise, regardless of whether a fee application is
required.

        The blended hourly rate for all Morris Nichols timekeepers who worked on these cases is
approximately the same as the firm’s blended rate for all timekeepers over a Comparable Period
(defined below). In particular, the blended hourly rate for all Morris Nichols timekeepers
(including both professionals and paraprofessionals) who billed to matters excluding chapter 11
representations (collectively, the “Non-Chapter 11 Matters”) 1 during the 12-month period
beginning October 1, 2017 and ending on October 31, 2018 (the “Comparable Period”) was, in
the aggregate, approximately $585.48. 2 By comparison, the blended hourly rate for all Morris
Nichols timekeepers (including both professionals and paraprofessionals) who worked on these
cases during the Application Period was, in the aggregate, $482.19.

       The following table shows blended hourly rates by category of professional and
paraprofessional (rounded to the nearest dollar):

    Position at Morris Nichols            Blended Hourly Rate for              Blended Hourly Rate Non-
                                          Final Application Period                Chapter 11 Matters
Partner                                           $721.32                              $779.69

Special Counsel 3                                    $594.45                               $570.96

Associate                                            $414.63                               $464.63

Paralegal                                            $296.74                               $272.22

Case Clerk                                           $160.87                               $179.70




1
      It is the nature of Morris Nichols’s practice that certain non-bankruptcy engagements require the advice and
      counsel of professionals and paraprofessionals who work primarily within Morris Nichols’s Business
      Reorganization and Restructuring Group. Accordingly, Non-Chapter 11 Matters consist of matters for which
      Morris Nichols timekeepers represented a client in a matter other than court-approved chapter 11
      representations. The Non-Chapter 11 Matters include time billed by Morris Nichols timekeepers who work
      within Morris Nichols’s Business Reorganization and Restructuring Group.
2
      Morris Nichols calculated the blended rate for Non-Chapter 11 Matters by dividing the total dollar amount
      billed by Morris Nichols timekeepers to Non-Chapter 11 Matters during the Comparable Period by the total
      number of hours billed by such Morris Nichols timekeepers to Non-Chapter 11 Matters during the same period.
3
      Morris Nichols employed four individuals in the position of Special Counsel during the Comparable Period,
      three of which worked primarily on non-chapter 11 matters.
